Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
IDS filed on 8/10/21 is considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to software per se, which does not fall into the categories of “process”, “machine”, “manufacture” and “composition of matter”.  Referring to claim 8, claim 8 recites a system comprising a user management module, a permission management module and a menu module, and where the modules could be completely software without any hardware structure which directs the claim to software per se. 
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al., CN 104360846A, hereainfter Liao, in view of Meunier et al., US Patent Application Publication Number 2015/0200950, hereinafter Meunier.
Referring to claim 1, Liao discloses a permission management method (abstract), comprising: determining a permission corresponding to the role (Summary of The Invention, (1),”The rights management scope refers to the scope of the access scope of the web application development platform for the user to operate the specific service system, including the page level authority and the operation level authority; preferably, the page level authority mapping is the user pair Access restrictions for menus and their corresponding URL addresses; the operational level permissions are expressed as user access restrictions on button visibility and operability;” ); and generating a menu corresponding to the registered user, wherein the menu comprises one or more function portals, the function portal being used for requesting execution of a diagnostic service function (Summary of The Invention, (2), “Preferably, the object entity is intended to normalize the necessary object information and operations involved in the platform rights management function, including a user entity, that is, a user, a role entity, that is, a Role, a menu entity, that is, a Menu, and an operation entity, that is, an Operator, wherein the menu entity and the menu entity The operating entity represents the permissions of the platform.”).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention assign a role to a user based on received user information of Meunier into Liao because Liao discloses a management platform to define how each user is associated with their roles, function menus and operations (abstract, pages 2 and 3), and Liao suggests a practical implementation of the platform including assigning an associated role and permissions to a registering user (page 3 [0033]). 
A person with ordinary skill in the art would have been motivated to make the modification to Liao to place the design of Liao into practical use as suggested by Menuier.  
Referring to claim 2, Liao in view of Meunier discloses the permission management method according to claim 1, wherein the step of generating a menu corresponding to the registered user comprises: determining a user attribute of the registered user, wherein the user attribute comprises a front-end user and a back-end user; generating a corresponding first menu when the user attribute is the front-end user; and generating a corresponding second menu when the user attribute is the back-end user (Liao, Summary of The Invention, (1),“The display control mechanism refers to the web application development platform controlling the visibility of the user's rights; in the page rendering process, according to the role corresponding to the current user, the role corresponding to the role, dynamically displaying the permission content of the user currently accessing the page, 
Referring to claim 3, Liao in view of Meunier discloses the permission management method according to claim 2, wherein the first menu is a fixed menu and the second menu is a dynamic menu that changes with the permission of the registered user (Summary of The Invention, (1),“The display control mechanism refers to the web application development platform controlling the visibility of the user's rights; in the page rendering process, according to the role corresponding to the current user, the role corresponding to the role, dynamically displaying the permission content of the user currently accessing the page, The operation button includes dynamically displaying the user-visible menu and dynamically displaying the user-visible page”; fixed or dynamic menus is provided to the user based on the assigned role).
Referring to claim 4, Liao in view of Meunier discloses the permission management method according to claim 2, wherein the step of generating a corresponding second menu when the user attribute is the back-end user specifically comprises: obtaining the permission of the registered user; determining a function portal corresponding to each permission; and integrating all function portals corresponding to the permission of the registered user to form the second menu (Summary of The Invention, (1),“The display control mechanism refers to the web application development platform controlling the visibility of the user's rights; in the page rendering process, according to the role corresponding to the current user, the role corresponding to the role, dynamically displaying the permission content of the user currently accessing the page, The operation button includes dynamically displaying the user-visible menu and dynamically displaying the user-visible page”).
Referring to claim 5, Liao in view of Meunier discloses the permission management method according to claim 2, wherein the back-end user comprises a system administrator and an operator, and the step of assigning one or more roles in the role set to the registered user to enable the registered user to have the corresponding permission specifically comprises: assigning a role to the registered user when the user attribute of the registered user is the front-end user or the system administrator; and assigning one or more roles to the registered user when the user attribute of the registered user is the operator. (Liao, Summary of The Invention, (1),“The display control mechanism refers to the web application development platform controlling the visibility of the user's rights; in the page rendering process, according to the role corresponding to the current user, the role corresponding to the role, dynamically displaying the permission content of the user currently accessing the page, The operation button includes dynamically displaying the user-visible menu and dynamically displaying the user-visible page”; and Meunier in page 6 [0068] discloses the assigned roles could be directors, officers, shareholders, employees etc).  It is obvious to have different roles in front-end or back-end to be assigned to the user. The limitations are rejected in the same analysis of claim 1 above.
Referring to claim 6, Liao in view of Meunier discloses the permission management method according to claim 1, wherein the permission is a set comprising one or more interfaces, so that a function of an online diagnostic platform corresponding to the interface is allowed to be used. (Liao, Summary of The Invention, (1),“The display 
Referring to claim 7, Liao in view of Meunier discloses the permission management method according to claim 2, further comprising: determining, through the menu, a function requested to be executed by the registered user; and verifying whether the registered user has a permission corresponding to the function requested to be executed; allowing to execute the function if yes; and refusing to execute the function if no (Liao, Summary of The Invention, (1),“The display control mechanism refers to the web application development platform controlling the visibility of the user's rights; in the page rendering process, according to the role corresponding to the current user, the role corresponding to the role, dynamically displaying the permission content of the user currently accessing the page, The operation button includes dynamically displaying the user-visible menu and dynamically displaying the user-visible page”).  .
Referring to claims 8-20, the claims encompass the same scope of the invention as that of the claims 1-7.   Therefore, claims 8-20 are rejected on the same ground as the claims 1-7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





Liang-che Alex Wang 
November 8, 2021

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447